Case 7:19-cr-02341 Document 39 Filed on 09/21/20 in TXSD Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION
UNITED STATES OF AMERICA §
VS. § DOCKET NO. 7:19-CR-02341
BRENDA ALICIA FUENTES ;

PRO SE NOTICE OF APPEAL
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, BRENDA ALICIA FUENTES, and pursuant to Rule 3 of the
Federal Rules of Appellate Procedure gives notice of her desire to appeal, from the judgment
and sentence in the above noted cause number, to the Fifth Circuit Court of Appeals.

WHEREFORE, PREMISES CONSIDERED, the defendant respectfully requests

that this case be placed on the appellate docket of the Fifth Circuit Court of Appeals.

Respectfully s an f

  

BRENDA ALICI
CERTIFICATE OF SERVICE
[hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to the U.S. Attorney's Office (via e-filing) at 1701 W. Hwy. 83 (6" floor)

McAllen, Texas 78501 on ofa pore

 
 
